Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ drawings filed February 28, 2020 have been received and entered.
Due to the complex nature of the claims, no request for an oral election is being made.  Please see MPEP 812.01.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12 are drawn to a method for predicting the clinical response of a subject with a disorder to a solute carrier (SLC) modulator comprising:  a) obtaining a biological sample from the subject; b) determining the identity of the allele(s) of the Val158/108 Met locus associated with the COMT gene in the sample; and c) administering, if appropriate based on the results of step b), an effective amount of an SLC modulator to the subject to achieve an appropriate clinical response, classified in C12Q 1/6883, G01N 33/6896, A61K 31/429 and A61P 25/18.
II. Claims 13-24 are drawn to method for monitoring the treatment of a subject in need thereof, the method comprising:  a) obtaining a biological sample from the subject; b) determining the genotype for the allele(s) of the COMT gene at codon 158 (and/or codon 108 for S-COMT) in the biological sample; c) determining the subject’s proline level; and d) modifying the course of treatment, if necessary, including administering a solute carrier (SLC) modulator to the subject, classified in C12Q 1/6883, G01N 33/6896, A61K 31/429 and A61P 25/18.
III. Claims 25-42 are drawn to a diagnostic system for identifying a subject with a disorder who will benefit from a solute carrier (SLC) modulator that increases or decreases proline levels, classified in C12Q 1/6883, G01N 33/6896, A61K 31/429 and A61P 25/18.
IV. Claims 43-49 are drawn to a method for predicting the clinical response of a subject with a disorder to a solute carrier (SLC) modulator comprising:  a) and b), classified in C12Q 1/6883, G01N 33/6896, A61K 31/429 and A61P 25/18.
V. Claims 50-52 are drawn to a method for monitoring the treatment of a subject with w disorder, the method comprising:  a); b); and c), classified in C12Q 1/6883, G01N 33/6896, A61K 31/429 and A61P 25/18.
VI. Claims 53-59 are drawn to a diagnostic system for identifying a subject with a disorder who will benefit from treatment with a solute carrier (SLC) modulator that increases or decreases proline levels comprising:  determining the identity of the allele(s) of the Val158/108 Met locus associated with the COMT gene using a biological sample from the subject, classified in C12Q 1/6883, G01N 33/6896, A61K 31/429 and A61P 25/18.
VII. Claims 60-76 are drawn to a method for treating or ameliorating the effects of a disorder in a subject in need thereof comprising steps: a)-c), classified in C12Q 1/6883, G01N 33/6896, A61K 31/429 and A61P 25/18.
VIII. Claims 77-83 are drawn to a method for treating or ameliorating the effects of a disorder in a subject in need thereof comprising steps a) and b), classified in C12Q 1/6883, G01N 33/6896, A61K 31/429 and A61P 25/18.
IX. Claims 84-98 are drawn to a method for eradicating or reducing a negative symptom experienced by a subject who suffers from a disorder comprising steps a)-ciii), classified in C12Q 1/6883, G01N 33/6896, A61K 31/429 and A61P 25/18.
X. Claim 99 is drawn to a diagnostic system for identifying a subject with a disorder who will benefit from a solute carrier (SLC) modulator that increases or decreases proline levels comprising steps a)-b), classified in C12Q 1/6883, G01N 33/6896, A61K 31/429 and A61P 25/18.
XI. Claim 100 is drawn to a method for treating or ameliorating the effects of a disorder in a subject in need thereof comprising steps a)-cii), classified in C12Q 1/6883, G01N 33/6896, A61K 31/429 and A61P 25/18.
XII. Claim 101 is drawn to a method for eradicating or reducing a negative symptom experienced by a subject who suffers from a disorder comprising steps a)-ciii), classified in C12Q 1/6883, G01N 33/6896, A61K 31/429 and A61P 25/18.
XIII. Claims 102-104 are drawn to a method for monitoring the treatment of a subject with a disorder, the method comprising steps a)-d), classified in C12Q 1/6883, G01N 33/6896, A61K 31/429 and A61P 25/18.
XIV. Claims 105-107 are drawn to another embodiment of the present invention is a method for monitoring the treatment of a subject with a disorder, the method comprising steps a)-c), classified in C12Q 1/6883, G01N 33/6896, A61K 31/429 and A61P 25/18.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The fourteen inventions separate statuses in the art as shown by their different and separate subject matter for inventive effort.  Further, a reference, which anticipates any one of the above inventions, would neither anticipate nor make obvious of the other inventions.  Each such invention is capable of supporting is own patent.  For these reasons, the restriction requirement is proper.
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629